Case 6:21-cv-01980-MJJ-PJH Document 1-1 Filed 07/09/21 Page 1 of 24 PagelD #: 9

ov 28

 

JACKLYN ARMELIN NUMBER a4 DIV.
VERSUS 46"? JUDICIAL DISTRICT COURT
RAINBOW USA, INC., and PARISH OF IBERIA
SAVOYE HOWARD
STATE OF LOUISIANA
PETITION FOR DAMAGES

 

 

NOW INTO COURT, through undersigned counsel, comes Petitioner, Jacklyn
Armelin, a person of the full age of majority who is domiciled in the Parish of Iberia, State
of Louisiana, who respectfully avers as follows:

1.

Made defendants herein are:

1. RAINBOW USA, INC, a foreign corporation authorized to do and doing
business in the Parish of Iberia, State of Louisiana, and at all times pertinent
hereto, the employer of both your petitioner and her superior, the

Defendant, Savoye Howard;

2. SAVOYE HOWARD, a person of the full age of majority who is domiciled
in the Parish of Iberia, State of Louisiana, and at all times pertinent hereto,
the superior to the petitioner;

who are indebted to Petitioner, Jacklyn Armelin, for general, compensatory, and special
damages in a principal amount that is reasonable in the premises, together with legal
interest on the principal amount awarded from the date of judicial demand until paid

and for all costs of this proceeding, including any expert witness fees, for the following

reasons, to wit:

Petitioner, Jacklyn Armelin (hereinafter referred to as “Armelin”), shows that in
June of 2020, she began working at Rainbow USA, Inc., store number 595, located at 931

S. Lewis St, New Iberia, UA 70560, within the jurisdiction of this Court. Defendant,
phe BRD

   
   
   

Rainbow USA, Inc.'s. plate} ings. Ms. Armelin was employed as the First Assistant
Pt 255
BELT SNA =
Manager of the stoben Bhortly ‘acter

att gamning her employment for the Defendant, Ms.

Exhibit

A

 
Case 6:21-cv-01980-MJJ-PJH Document 1-1 Filed 07/09/21 Page 2 of 24 PagelD#: 10

Armelin was introduced to the Store Manager, Defendant, Savoye Howard (hereinafter
referred to as “Howard”).
3.

Petitioner shows that in late June or early July of 2020, Howard began insisting
that Armelin drive her home after work shifts since Howard did not have a car. Howard
used those car rides as an opportunity to make inappropriate, offensive, and sexual
comments to Armelin. Examples of such comments include but are not limited to:

1) Inquiring into Ms. Armelin’s personal sex life;

2) Questions regarding if Ms. Armelin has had sexual relations with women;
3) Inquiring if Ms. Armelin is interested in having sexual relations with
women.
4,

Petitioner objected to the aforementioned topics of discussion to Howard,
expressing the inappropriate nature of these conversations and that these inquiries made
Ms. Armelin extremely uncomfortable. Despite Petitioner’s objection, Howard

responded stating, “If you want to work here with me, you have to make me happy.”

(emphasis added).

Petitioner further shows that Howard's harassing behavior was not limited to car
rides home from work, but frequently extended into the workplace. Howard routinely
sent Ms, Armelin sexually explicit text messages and photos of herself with no invitation
or prompting. While working together in the store Howard demanded Ms. Armelin to
hand over her phone to afford Howard the opportunity to delete and send inappropriate
texts to give off the appearance that Ms. Armelin was reciprocating and provoking these
inappropriate advances. Again, when Ms. Armelin refused Howard's advances or
expressed to Howard that these advances were inappropriate, harassing, and offensive

Howard would respond to Ms. Armelin by stating, “I am the store manager and I get
Case 6:21-cv-01980-MJJ-PJH Document 1-1 Filed 07/09/21 Page 3 of 24 PageID#: 11

what I want.” (emphasis added).

On or about August 15, 2020, Ms. Armelin again told Howard to stop engaging in
this inappropriate and harassing conduct. Howard responded, “If you complain against
me, let’s see if you'll still be here at the end of your 90 days’ probation. I can guarantee
you won't be.” (emphasis added), Subsequent to that conversation, Howard told Ms.
Armelin to leave her shifts early, resulting in fewer hours worked, and lower income.

7,

Petitioner further shows that on September 4, 2020, she complained against
Howard to Rainbow USA’s Human Resources (HR) department. HR informed Ms.
Armelin that an investigation would be conducted into the matter. To the Petitioner's
knowledge and observations, no action or effort was ever pursued, or attempted to
provide remedy to those conditions complained of herein by your Petitioner. Since
receiving that notice from HR Ms. Armelin has not received an update, nor has she
received information pertaining to her next shift. As such, Ms. Armelin can only conclude
that she has been terminated in accordance with Howard’s previous threats. This
wrongful and retaliatory termination is in clear violation of the provisions of LSA-R.S.
23:967, and as such Defendant Rainbow USA, Inc., is liable to your Petitioner herein for

general and compensatory damages.

Defendants, Rainbow USA, Inc.’s and Savoye Howard committed the following
non-exclusive list of acts amounting to sexual harassment, hostile work environment,
quid pro quo, gender discrimination, intentional infliction of emotional distress,
retaliation, carelessness, negligence, and wanton disregard for the safety and well-being
of its employees, as is more particularly, but not exclusively described as follows:

a. Failing to remedy the hostile work environment;

b, Failing to properly investigate and act on the incidents and conditions
Case 6:21-cv-01980-MJJ-PJH Document 1-1 Filed 07/09/21 Page 4 of 24 PageID#: 12

present that resulted in the ongoing hostile working environment,
sexual harassment, and conduct leading up to your Petitioner's
wrongful and retaliatory termination;

c. Intentional infliction of emotional distress, by knowingly allowing the
store manager, named Defendant Howard to harass and discriminate
against your Petitioner;

d. Wrongful retaliatory termination against your Petitioner for reporting
the ongoing harassment and hostile working environment;

e. Quid pro quo sexual harassment, by Howard in using her managerial
position to seek sexual favors for extended hours, and higher income;

f. Gender based discrimination;
g. Quid pro quo sexual harassment;
h. Intentional infliction of emotionai distress;

i, Other acts or omissions to be shown at trial.

Plaintiff shows that as a direct and proximate cause of the Defendant's conduct
she suffered damages as follows:
a. Severe past, present, and future pain and suffering;
b. Past, present, and future medical/psychological expenses;
c. Mental Anguish and Inconvenience;
d. Loss of enjoyment of life;
e. Loss of income;
f. Humiliation, stress, and anxiety;
g. All other damages which are to be proven through discovery and/or
trial.
10.
As a direct result of personal injuries sustained by Petitioner as a consequence of
the accident made the subject of this proceeding, she has incurred and will continue to
incur medical/psychological expenses which she is entitled to recover, including, but not

limited to, diagnostic and treatment expenses, prescription medication charges,
Case 6:21-cv-01980-MJJ-PJH Document 1-1 Filed 07/09/21 Page 5 of 24 PagelID#: 13

rehabilitation and/or therapy charges, related travel expenses and/or any other related
and necessary expenses.
11,

On September 16, 2020, through undersigned counsel, Petitioner notified Rainbow
USA, Inc. of the discriminatory conduct in accordance with LSA-RS. 23:303(C). More
than thirty days have elapsed since, and as of this date, Petitioner has not received a
response from Defendant, Rainbow USA, Inc. Rainbow USA, Inc. clearly has no
intentions of making any good faith effort to remedy the discriminatory acts. Petitioner
makes claim under all state laws applicable to such incidences and in particular LSA-RS.
23:332 and LSA-R.S. 23:967,

WHEREFORE, Petitioner, Jacklyn Armelin, prays that Defendants, Rainbow
USA, Inc., and Savoye Howard, be served with this Petition for Damages and duly cited
to appear and answer same, and following the expiration of all legal delays and after due
proceedings had, there be judgment herein in favor of Petitioner, Jacklyn Armelin, and
against Defendants, Rainbow USA, Inc., and Savoye Howard, jointly, severally, and in
solide, for general and special damages in a principal amount that is reasonable in the
premises, together with legal interest on the principal amount awarded from the date of
judicial demand, until paid, and for all costs and disbursements in bringing these causes.

Respectfully Submitted:

BIANCA LAW FIRM

By: / Te

DOMINICK M. BIANCA (LA Bar #26802)
FIELDING C, MATKINS (LA Bar #39273)
8212 Summa Ave.

Baton Rouge, LA 70809

Telephone 225-925-2877

Facsimile 225-925-2875
tusty@biancalawfirm.com
fielding@biancalawfirm.com

 
r

Case 6:21-cv-01980-MJJ-PJH Document 1-1 Filed 07/09/21 Page 6 of 24 PagelID#: 14

-AND-

Eisenberg & Baum, L.L.P

 
   
 

. ~Weokl
AYO'R. ALSTON-MOORE (NY Bar# 5583018)
(Application for Pro Hac Vice to be filed)
ERIC BAUM (NY Bar# EB5493)
(Application for Pro Hac Vice to be filed)

24 Union Square East, Penthouse

New York, New York 10003

Telephone (212) 353-8700

Facsimile (212) 353-1708
AAlstonMoore@EandBLaw.com
EBaum@EandBLaw.com

SERVICE INFORMATION:

Savoya Howard

At her place of employment,
Rainbow Store

931 S. Lewis St.

New Iberia, LA 70560

and

Rainbow USA, Inc.
Through its registered agent,
CT Corporation System
3867 Plaza Tower Dr.
Baton Rouge, LA 70816

 

 
Case 6:21-cv-01980-MJJ-PJH Document 1-1 Filed 07/09/21 Page 7 of 24 PagelID#: 15

Dominick M. Bianca, LLC

BIANCAG:
LAW FIRM

ATTORNEYS AT LAW

  

Email: rusty@biencolawfirm com

May 26, 2021

Clerk of Court VIA FED X
300 Iberia St., Suite 100
New Iberia, LA 70560

Re: Jacklyn Armelin v. Rainbow USA, Inc. and Savoye Howard
Docket # {315071 16" 7Dc

Dear Sir/Madam:

Please find attached a Petition for Damages in the above captioned matter.

Please file same. Please return a file stamped copy to our office.
—e ¥

 

 

Also enclosed is our check in the amount of $500.00 for the filing and service fees.

Should you have any questions, please do not hesitate to contact.

Very truly yours,
te \2 A te
C! pyre CN) As
CYNTHIA SANDERS
Paralegal

8212 Summa Ave. Baton Rouge, LA 70809 - Phone (225)925-2877 - Fax (225)925-2875

 
APP a arte

2 oP AGL OP GUE A act GP “Case 46 iads cv-0 1 980- M JJ 7 PJ H r Document abl, ue Fi led 07/09/21, wP ag e.8,0f 24. PagelD # i 6

CITATION

ee SS SSS cae ttt nner,

JACKLYN ARMELIN Case: 00137507

Division: B

State of Louisiana

16" Judicial District Court
Parish of Iberia

VERSUS

RAINBOW USA, INC., ET AL

To: RAINBOW USA, INC.
THROUGH ITS REGISTERED AGENT,
CT CORPORATION SYSTEM
3867 PLAZA TOWER DRIVE
BATON ROUGE, LA 70816

of EAST BATON ROUGE Parish

You are hereby summoned to comply with the demand contained in the PETITION of which a true
and correct copy (exclusive of exhibits) accompanies this citation, or make an appearance, either by
filing a pleading or otherwise, the 16th Judicial District Court in and for the Parish of Iberia, State of
Louisiana, within fifteen (15) days after the service hereof, under penalty of defauit.

WITNESS MY HAND AND OFFICIAL SEAL OF OFFICE AT NEW IBERIA, LOUISIANA, THIS
2, DAYO Ly OA\

Clerk of Court
16" Judicial District Court
Parish of Iberia

 

Deputy Clerk of Court

Requested by:
AYO R. ALSTON-MOORE

[FILE COPY]
are anita CASE 6: 21-C¥701980-MJJ-PJH . Documentdsl...&lled.07/09/21, Page,.9,of 24.PagelD #17

 

 

CITATION
See a a en
JACKLYN ARMELIN Case: 00137507
Division: B
VERSUS State of Louisiana
16 Judicial District Court
RAINBOW USA, INC., ET AL Parish of Iberia
To: SAVOYE HOWARD
AT HER PLACE OF EMPLOYMENT,
RAINBOW STORE
931 S. LEWIS STREET
NEW IBERIA, LA 70560
of IBERIA Parish

You are hereby summoned to comply with the demand contained in the PETITION of which a true
and correct copy (exclusive of exhibits) accompanies this citation, or make an appearance, either by
filing a pleading or otherwise, the 16th Judicial District Court in and for the Parish of Iberia, State of
Louisiana, within fifteen (15) days after the service hereof, under penalty of default.

WITNESS MY AND OFFICIAL SEAL OF OFFICE AT NEW IBERIA, LOUISIANA, THIS
4 DAY OF oOe~\
Clerk of Court
16 Judicial District Court
Parish of Iberia

 

Deputy Clerk of Court

Requested by:
AYO R. ALSTON-MOORE

[FILE COPY]

fe i at iut at oe eet at

FARE ET ee,
Case 6:21-cv-01980-MJJ-PJH Document 1-1 Filed 07/09/21 Page 10 of 24 PagelID#: 18

. IBERIA PARISH SHERIFF’S OFFICE
NEW IBERIA, LA

Vame ees. [Yocom Case No. 40/37507

ADDRESS:

Moved to new address

Moved ~ Address Unknown

Post Office Box: Need Physical Address

Not Known at this address

Need: Trailer Number — Lot Number — Apartment Number

No Such Address

This address NOT in our Parish: address in Parish

 

OOOOnO0

JTHER:

Avoiding Service

Not in Sail

Unable to Locate

Unable to Serve

Numerous Attempts Made — No Response
Need Name of Persen to serve
District Attorney recalled

in the Armed Forces/Military
Hospitalized/Deceased

Received too late for service

Stop Service per Clerk/Attorney
No Longer Employed per employer

Oo RMBOOOOOOKOOOO

Comments or other reasons for not serving:

 

 

f A Re rapt
Joseph C. Noah TT

Date a Deputy Sheriff

 
¥
~~

CITATION

JACKLYN ARMELIN
VERSUS

RAINBOW USA, INC., ET AL

 

i

me eee CESS C212 CV-O1980-MISP IA” Document tv * Fited 07/09/21" Page ff-of 24 PagelD tet":

a

Case: 00137507

Division: B

State of Louisiana

16° Judicial District Court
Parish of Iberia

 

To: SAVOYE HOWARD
AT HER PLACE OF EMPLOYMENT,
RAINBOW STORE
931 8S. LEWIS STREET
NEW IBERIA, LA 70560
of IBERIA Parish

* ‘You are hereby summoned to comply with the demand contained in the PETITION of which a true
; and correct copy (exclusive of exhibits) accompanies this citation, or make an appearance, either by
: filing a pleading or otherwise, the 16th Judicial District Court in and for the Parish of Iberia, State of
' Louisiana, within fifteen (15) days after the service hereof, under penalty of default.

WITNESS MY HAND AND OFFICIAL SEAL OF OFFICE AT NEW IBERIA, LOUISIANA, THIS

 

 

) 4 payo 4 20a)

: Clerk of Court

16° Judicial District Court

: Parish of Iberia

# Deputy Clerk of Court

: Requested by:

: AYOR. ALSTON-MOORE z
JUN 4 ex@:55
Réceyep, _PERAPARISH cue DEPT

; SERVED: ee

; PRO | —$__

: POWCLURY 2

a

: [ORIGINAL]

4 i apie fed 6 aborag Sx. PLM tee et tne teas 26 ae ae ot bat “ a a Ee ape “ Fi af ot cyeeregrng urns)
serene OSE G21 EOLISO-MII-PIN” “DOCUTTTENt 1°17 “FMEd"07/09/21" “Page 12 Of 24 PAGEID F207":
NOTICE OF SERVICE

 

ARMELIN, JACKLYN Case: 00137507
Division: B
VERSUS State of Louisiana

16" Judicial District Court
RAINBOW USA, INC. -ET AL Parish of Iberia

 

To: DOMINICK BIANCA
BIANCA LAW FIRM
8212 SUMMA AVE
BATON ROUGE, LA 70809

Party SAVOYE HOWARD AT HER PLACE OF EMPLOYMENT, RAINBOW STORE
was NOT SERVED.

Pleading: PETITION
Date of Service:

RETURNED

Reason: NO LONGER EMPLOYED PER EMPLOYER

Issued by the Clerk of Court on June 11, 2021.

{2—

David Ditch
Clerk of Court
Iberia Parish
16" Judical District Court
P.O. Box 12010
New Iberia, LA 70560

 

[FILE COPY]

PAPA PROT REL LEIA OLEL ENE ERENT NE SPEED BLINN OME Mot at AEE cet AE BAD EP eae WIPE out oY ad aatiad tat te te dette ce BP NE PR Ee ot tate We ANAT ae antettaaate
ae ae TTR AL eatin
eee ASEE:2T-CVOTSBO-MIS-PIH” Docament-t-4 « Fited CHO 2H - Rage-23.0 24-PagelD thin 2levwms

CITATION

SS ry

JACKLYN ARMELIN
VERSUS

RAINBOW USA, INC., ET AL

 

Case: 06137507

Division: B

State of Louisiana

16" Judicial District Court
Parish of Iberia

 

 

To: RAINBOW USA, INC.

Z
as
SSS a alee Seg eens Natieey, z

 

THROUGH ITS REGISTERED AGENT,
CT CORPORATION SYSTEM :
3867 PLAZA TOWER DRIVE ’
BATON ROUGE, LA 70816 :
of EAST BATON ROUGE Parish
You are hereby summoned to comply with the demand contained in the PETITION of which a true
and correct copy (exclusive of exhibits) accompanies this citation, or make an appearance, either by
filing a pleading or otherwise, the 16th Judicial District Court in and for the Parish of Iberia, State of
Louisiana, within fifteen (15) days after the service hereof, under penalty of default,
WITNESS MY HAND AND OFFICIAL SEAL OF OFFICE AT NEW IBERIA, LOUISIANA, THIS
“DAY OR Une. ROD.|
Clerk of Court
16 Judicial District Court 4
Parish of Iberia :
Vera teron WOT |
Deputy Clerk of Cogrt ‘
Requested by: :
AYO R. ALSTON-MOORE ; ‘
ape
on he name yon " :
N corpo :
yas? org sco est 9
yor oi HS ° t
a con te el r
py wens an rou :
yy neers ?
e. Cee
Tos ™ PARISH OF IBERIA La
JUN 1 8 2021 ;
[ORIGINAL]

FAN A AARP ae LM PONSA EB IMA pia Meth EAM AE EAT EME ioe

BPA AEE OLE ST SA IEEE EE WAM NA ASE FANE OM A deh ER I MO PL et eA RLM a a A AL IE AE NE NIE AME RF a? ert
eee” CASE B21" CVOTS80-MIIEPIN” Document tt --Fited-O7/09/24---RagendAOb.24 PagelD#...22 06 we

 

NOTICE OF SERVICE
——— — ee —————z$$—*—a——— Sr,
ARMELIN, JACKLYN Case: 00137507
Division: B
VERSUS State of Louisiana
16" Judicial District Court
RAINBOW USA, INC. - ET AL Parish of Iberia

—_

To: DOMINICK BIANCA
BIANCA LAW FIRM
8212 SUMMA AVE
BATON ROUGE, LA 70809 ‘

Party RAINBOW USA, INC. THRU ITS REGISTERED AGENT, CT CORPORATION
SYSTEM was SERVED.

Pleading: PETITION
Date of Service: Thursday, June 10, 2021

PERSONAL THRU ASHLEY MINVIELLE

Reason:

Issued by the Clerk of Court on June 21 , 2021.

(2-—

David Ditch
Clerk of Court
Iberia Parish
16 Judical District Court
P.O. Box 12010
New Iberia, LA 70560

 

[FILE COPY]

EN A AACR a REED BEE AR Tas AL AL Nhe OP LMC BEGET tt ant ast AR A OE Ste PURE ta art Pe
Case 6:21-cv-01980-MJJ-PJH Document 1-1 Filed 07/09/21 Page 15 of 24 PagelID #: 23

Jun. 24.2021 2:52PM No, 3585 PT

FE Fl | L C) T LLC 1100 Povdras Street, Suite 3700

New Orleans, Louisiana 70183
ATTORNEYS AT Law Phone: 504.599.8000

FAX FILING

Ww Irilot.com.

Date: June 24, 2021
To: Clerk of Court Fax No.: (337) 365-0737
22™ Judicial District Court,
Parish of Iberia
Ce: Dominik Bianca Via Certified Mail:
Fielding Matkins 8212 Summa Ave.,
Baton Rouge, LA 70809
Re: Armelin v. Rainbow USA, Inc. et al.
Case No, 137507 Division B
From: Victoria Graham
Labor & Employment Paralegal

Total Pages: 3 , including cover sheet

Comments: Please find attached Defendant Rainbow USA, Inc.’s Motion for Extension of Time
to File Responsive Pleadings. Once we receive your receipt for filing and service fees, we will
forward the original documents along with payment of the associated court costs.

Thank you for your prompt attention to this matter.

If you did not receive all pages, or if you received this facsimile in error, or are not the designated recipient or agent
thereof, please immediately call Victoria Graham at (504) 599-8094.

Attention:

The contents of this facsimile is confidential information, and may also be legally privileged, intended only for the
use of the individual/individusls of the entity named above. If you are not the intended recipient or agent thereof,

you are hereby notified that any use, review, dissemination, copying or distribution of this document of the
information contained herem is strictly prohibited.

 
Jun, 1©499 6:XX-XXXXXXX-MJJ-PJH Document 1-1 Filed 07/09/21 Page 46 6?9% PdgefD #: 24

16th JUDICIAL DISTRICT COURT FOR THE PARISH OF IBERIA
STATE OF LOUISIANA

NO. 137507 DIVISION B

JACKLYN ARMELIN
VERSUS

RAINBOW USA, INC. and SAVOYE HOWARD

FILED:

 

 

DEPUTY CLERK

UNOPPOSED MGTION FOR EXTENSION OF TIME TO FILE RESPONSIVE
PLEADINGS

NOW INTO COURT, through undersigned counsel, comes Rainbow USA, inc.
_(Rainbow”), who, without waiving and expressly maintaining all of its exceptions, defenses,
obiections and arguments, respectfully moves for an extension of time until July 26, 2021, to file

responsive pleadings to Plaintiff's Petition for Damages (“Petition”).
This is Rainbow's first request for an extension of time to respond to Plaintiffs Petition.

Counsel for Plaintiff has been contacted and does not oppose the requested extension.

Respectfully Submitted,
FRILOT L.L.c.

LESLIE W. EXRET @ar No. 18494)

ANNA K. POTTER (Bar No. 38376)

1100 Poydras Street, Suite 3700

New Orleans, LA 70163

Telephone: (504) 599-8000

Facsimile: (504) 599-8100

Attorneys for Defendant, Rainbow USA, Inc.

 

CERTIFICATE OF SERVICE

 

IHEREBY CERTIFY that I have served upon all known counsel of record the Unopposed
Motion for Extension of Time to File Responsive Pleadings, via United States mail, first class

postage prepaid, and/or electronic transmission this 24th day of June, 2021.
oe SS Leo.
Leslic W. Ehret FILED
PARISH OF IBERIA, LA
WN 24 202"

eee
Jun. 26248 6:22:-63281980-MJJ-PJH Document 1-1 Filed 07/09/21 Page #¥:6P34 Pdgelb #: 25

16th SODICIAL DISTRICT COURT FOR THE PARISH OF IBERIA

STATE OF LOUISIANA

NO, 137507 DIVISION B

SACKLYN ARMELIN
VERSUS

RAINBOW USA, INC. and SAVOYE HOWARD

FILED:

 

 

DEPUTY CLERK.
ORDER

Considering the foregoing Unopposed Motion for Extension of time to File Responsive
Pleadings (“Motion for Extension”) filed by Defendant Rainbow USA, Inc. (Defendants,

IT IS HEREBY ORDERED that Defendant's Motion for Extension is GRANTED and

Defendant’s Motion for Extension is hereby filed.

St. Martinville, Louisiana, this day of June, 2021.

 

HONORABLE SUZANNE de MAHY, JCDGE

Ficép

PARISH OF IBERIA, LA
SUN 24 2024

Deputy Clerk of Court
Case 6:21-cv-01980-MJJ-PJH Document 1-1 Filed 07/09/21 Page 18 of 24 PagelD,#. 26

* « x Communication Result Report { Jun. 24. 2021 3:10PM] x x x

IBERTA PAR GLK OF GT

oa

Date/Time: Jun. 24. 2021 3:09PM

 

File Page
No. Mode Destination Pe (s} Result Not Sent
7691 Memory 1X 915045998100 P| Ok
Reason for error
- 31) Hang un er Tine fall —E. 2) Busy
—E. 3) No answer E. 4} No facsimite cannection
Ek. 5) Exteeded max. E-mall size EE. 6) Destination does not support IP—-Fax
, eres oe Fee ae Ne cee mee eRe Gated C0 A hla creatine
SAREE EN ARMELIN Caner HOLS TSOT
Divlalow: X
Foro © 16" Ssdicial Diserict
: Conrt
Parkh of Decria
BAINSOW USAING, ETAL

Sintec of Lowiione

 

TOU aRE HEREBY INPORMED BY THIS PX CONFIRMATION NOTICE THAT THE FOLLOWING HAS
BEEN FILED RY FACSIMILE.

DATE FAX TRANSMISSION RECEIVED: JUNB24, 2071
DESCRIPTION OF TRANSMISSION: )
FILED ON BEHALF OF: RAINBOW

BERSON SIGNING PLEADING: LESLIE W. EHRET

 

This by ro arknowladge that the above dereribed facriadis transentsrion was received ane fled on ther dott
shows obove ax per LA BE. T3850.

The original plecsiing iy to be forwarded within sexclusive of legal Aolidays, of dds confirmation
together with the $5.00 trenumission for: $15. ISO a a dar epimers one fg ee to cover shocost

af filing tha facsimile copy ax well a¢ the: original pleaitiey and arty balance of costs dea. Whar the original
Pleading ix received. thr fie snark wil tec the actual oe She enthaa

the record will contain tee facsimile pleading, this confirmation ant the origina pleading,

NANCY LARSON
Dapry Clerk of Cowt

Confirmation fared to mien! 1-504-595-8100
Date confimmation bed: TONE 24, 2021

*** Amount due: $60.007**

 

 

SRT TE A ed ee ee ee ee A eh me ey re Le,
Case 6:21-cv-01980-MJJ-PJH Document dita p ied 07/09/21 Page 19 of 24 PagelID #: 27

David Ditch
Clerk of Court

Statement Date

Clerk of Court - Hheria WBartsh

16th Judicial District

Case Number

O6/30/2024 [ 00137507 - Division B

Attorney Firm :
Attorney Name :

FRILOT, L.L.C. IN RE :
EMRET, LESLIE W.

Party: Defendant - RAINBOW USA, INC.

P. ©. Drawer 12010 - Zip: 70562-2010
300 Iberia Street, Ste. 100

New Iberia, LA 70560

Phone | (337) 365-7282

Amount Due

|

ARMELIN, JACKLYN
V8.
RAINBOW USA, INC. AND HOWARD,
SAVOYE

 

 

 

\

Date Description Amount \
06/30/2021 Court costs to date in above entitled numbered matter $32.00
Refunds Paid $0.00
Advance Deposit $0.00
$32.00

 

 

 

THE IBERIA PARISH CLERK OF COURT'S OFFICE IS NOW ACCEPTING E-FILING.

FOR MORE INFORMATION, PLEASE SEE THE LINK ON OUR WEBSITE AT

FRILCT, LL.

IBERIACLERK.COM.

1100 POYDRAS STREET, STE, 3700
NEW ORLEANS, LA 70163

 
Case 6:21-cv-01980-MJJ-PJH Document 1-1 Filed 07/09/21 Page 20 of 24 PagelID #: 28

. Fritot LLC,
F R | | 7 T | LLC 1100 Poydras Street, Suite 3700
i New Orleans, Louisiana 70163
, Phone: 504.599.8000
Facsimile: 504.599.8100
www. frilot.cam

ATTORNEYS AT Law

Leslie W. Ehret
Partner
504.599.8203 direct
504.599.8263 fax
lehret@frict.com

Victoria N. Graham

Paralegal
504.599.8094 diract
504.599.8100 fax
vgraham@irilot.com
June 25, 2021

Via FedEx, TRK No. 7741 0067 8464

Clerk of Court

16" Judicial District Court

300 Iberia Street, Suite 100

New Iberia, LA 70560

Re: Armelin y. Rainbow USA, Inc. and Savoye Howard
16 Judicial District Court, Parish of Iberia, State of Louisiana
Case No. 137507 Division B Docket No. 2020-CA-0816

To Whom It May Concem:

On behalf of Ms. Ehret and with regard to the above captioned matter, enclosed please find
Rainbow USA, Inc.’s original Motion for Extension of Time to File Responsive Pleadings, three
courtesy copies of the same, the fax filing receipt, and a check in the amount of $60.00 for the fax

filing fee. Please return the original motion to us using the pre-addressed FedEx envelope also
enclosed.

Sincerely,

ff

Vietoria N. Graham

 

wng
Enclosures

 
Case 6:21-cv-01980-MJJ-PJH Document 1-1 Filed 07/09/21 Page 21 of 24 PagelID #: 29

16th JUDICIAL DISTRICT COURT FOR THE PARISH OF IBERIA

STATE OF LOUISIANA

NO. 137507 DIVISION B

JACKLYN ARMELIN
VERSUS

RAINBOW USA, INC, and SAVOYE HOWARD

FILED:

 

 

DEPUTY CLERK
UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE RESPONSIVE
PLEADINGS
NOW INTO COURT, through undersigned counsel, comes Rainbow USA, Inc.
(“Rainbow”), who, without waiving and expressly maintaining all of its exceptions, defenses,
objections and arguments, respectfully moves for an extension of time until July 26, 2021, to file

responsive pleadings to Plaintiffs Petition for Damages (“Petition”).

This is Rainbow’s first request for an extension of time to respond to Plaintiff's Petition.

Counsel for Plaintiff has been contacted and does not oppose the requested extension.
Respectfully Submitted,

FRILOT L.L.C.

ARES

LESLIE W. EHRET (Bar No. 18494)

ANNA K. POTTER (Bar No. 38376)

1100 Poydras Street, Suite 3700

New Orleans, LA 70163

Telephone: (504) 599-8000

Faesimile: (504) 599-8100

Attorneys for Defendant, Rainbow USA, Inc.

 

CERTIFICATE OF SERVICE

 

THEREBY CERTIFY that I have served upon all known counsel of record the Unopposed
Motion for Extension of Time to File Responsive Pleadings, via United States mail, first class
postage prepaid, and/or electronic transmission this 24th day of une, 2021.

THES

Leslie W. Ehret

 
Case 6:21-cv-01980-MJJ-PJH Document 1-1 Filed 07/09/21 Page 22 of 24 PagelID #: 30

16th JUDICIAL DISTRICT COURT FOR THE PARISH OF IBERIA
STATE OF LOUISIANA

NO. 137507 DIVISION B

JACKLYN ARMELIN
VERSUS

RAINBOW USA, INC. and SAVOYE HOWARD

FILED:

 

 

DEPUTY CLERK
ORDER
Considering the foregoing Unopposed Motion for Extension of time to File Responsive
Pleadings (“Motion for Extension”) filed by Defendant Rainbow USA, inc. ee Saly 2.6, 20% )
IT IS HEREBY ORDERED that Defendant’s Motion for Extension is GRANTED and
Defendant’s Motion for Extension is hereby filed.

ew Lberv iw
N : inville, Louisiana, this 2.4 day of June, 2021.

Q Be

HONORABLE , JUDGE

 

 
Case 6:21-cv-01980-MJJ-PJH Document 1-1 Filed 07/09/21 Page 23 of 24 PagelID #: 31

B CA = Dominick M. Bianca, LLC
LAW FIRM

ATTORNEYS AT LAW

  

Email: rusty@biancalawfirm.com

June 22, 2021

Clerk of Court
P.O. Box 12010
New Iberia, LA 70562

Re: Jacklyn Armelin v. Rainbow USA, Inc. and Savoye Howard

Docket #00137507, Div. B, 16" JDC
(37607

Dear Sir/Madam:

Please find attached a copy of a Petition for Damages in the above captioned
matter. Please issue a citation and have service effected on:

saviye Monique Howard at 716 Mary St., New Iberia, LA 70560.

Tt is our understanding that there are funds available on the docket at this time.
Should you have any questions, please do not hesitate to contact.

Very truly yours,

C0 gat heue, Sey My
CYNTHIA SANDERS
Paralegal

 

 

8212 Summa Ave. Baton Rouge, LA 70809 - Phone (225)925-2877 - Fax (225)925-2875

 
re moene 2 ASS Rob GV=0I280:MiaJ-PIH..pocumentt-1, Filed 07/09/21 Page 24 of 24 PagelD #: 32

Se ROVE ATE AS Es ate aT A AS

URAL Oa

sp UT

: BONAR UTD ADE TS ts ET

PAA RO EAL EE ee ae Oe

Se Ge a eee a, be

ee ry

JACKLYN ARMELIN

VERSUS

RAINBOW USA, INC., ET AL

—ew

ne

To: SAVOYE HOWARD
716 MARY STREET
NEW IBERIA, LA 70560

You are hereby summoned to comply with the demand contained in the PETITION of which a true
and correct copy (exclusive of exhibits} accompanies this citation, or make an appearance, either by
filing a pleading or otherwise, the 16th Judicial District Court in and for the Parish of Iberia, State of
Louisiana, within fifteen (15) days after the service hereof, under penalty of default.

WITNESS MY
al DAY OF

Requested by:
BIANCA LAW FIRM

AND OFFICIAL SEAL OF OFFICE AT NEW IBERIA, LOUISIANA, THIS

, 2021.

 

BEEF FI EIT SF A EE OETA BEE ol ESM r AE Sats OP AEP i Par
é

f
4

CITATION

Case: 00137507

Division: B

State of Louisiana

16" Judicial District Court
Parish of Iberia

————

SOARS TA TAQMIEEL Ma SDDS RR ES TE

of IBERIA Parish

ST A ST oT

Lath ne

Aethh Wy T SL IM Ue

Clerk of Court
16" Judicial District Court
Parish of Iberia

OLR a fat Dosa ae

 

Deputy Clerk of Court

i
a
wf

?

HP AT Ye

BT tt

TT EATS A ME ASG FS

' [FILE COPY]

ee Seale Be NCAL EEE AT AEA OT NE Be OP EAM AP EE MEME LOM BEDE RE EERE CESARE ERED EL MELEE ROBLES APIA Ae BP ath are be ypts
